
	
		III
		110th CONGRESS
		1st Session
		S. RES. 238
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Amending Senate Resolution 458 (98th
		  Congress) to allow the Secretary of the Senate to adjust the salaries of
		  employees who are placed on the payroll of the Senate, under the direction of
		  the Secretary, as a result of the death or resignation of a
		  Senator.
	
	
		That (a) subsection (a)(1) of the
			 first section of Senate Resolution 458 (98th Congress) is amended by inserting
			 after respective salaries the following: , unless
			 adjusted by the Secretary of the Senate with the approval of the Senate
			 Committee on Rules and Administration,.
			(b)The amendment
			 made by subsection (a) shall take effect January 1, 2007.
			
